DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, Species B1, Species C1, and Species D1 (claims 25-33) in the reply on 06/27/2016 is acknowledged (As outlined in the Requirement for Restriction/Election dated on 08/05/2022, the prior art teaches all common technical features between the groups and therefore, no single general inventive concept exists; Regarding “the search and examination of all claims would not place a serious burden on the Examiner”, this is moot because the restriction requirement is based on PCT Rule 13.1 and 13.2, and Examiner does not need to show an undue burden).
Claims 3, 5, 9-10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group and Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the front contact” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first interdigitated front contact” and/or “the second interdigitated front contact”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites “the front and back contacts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.

  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN ROOSMALEN (WO 2017105247 A1).
	Regarding claim 1, VAN ROOSMALEN teaches a three terminal tandem solar generation unit (see the tandem solar cell with the contact 142, the rear surface contacting structure 146, and the front surface contacting structure 150, see Figs. 3, 5) comprising: 
a first absorbing layer (see the absorber layer 135) made of a compound having a perovskite type crystalline structure (P4, the absorber layer comprises one selected from a group comprising a perovskite material layer) and comprising a front side and a back side (The absorber layer 135 has a front side and a back side) (see Figs. 3, 5), 
a second absorbing layer (see the base conductivity layer 115) comprising a front side and a back side (The base conductivity layer 115 has a front side and a back side) (see Figs. 3, 5), 
a first and a second interdigitated front contacts (see the front surface contacting structure 150 and the conductive element 140) arranged on the front side of the first absorbing layer (see Figs. 3, 5), the first front contact having a first polarity (P7-P8, 134, 150 have a first polarity; P7, the first conductivity type is p-type) and the second front contact having a second polarity (P15, 115, 140 are a second polarity; P15, The base conductivity layer 115 can be a relatively low doped n-type layer), 
a back contact (see the second electrode layer 118 and the rear surface contacting structure 146) having the first or the second polarity (P7, 118, 146 are a second polarity; P7, a second electrode layer 118 of second polarity that is opposite to the first polarity) arranged on the back side of the second absorbing layer (see Figs. 3, 5), 
an interface layer (see the fourth electrode layer 138, the recombination layer 120, the first electrode layer 114) arranged between the first and the second absorbing layers (see Figs. 3, 5) comprising a first semiconductor sub-layer (see the first electrode layer 114) doped according to the first polarity (P7, a first electrode layer 114 of first polarity) and a second sub-layer (see the fourth electrode layer 138) doped according to the second polarity (P8, a fourth electrode layer 138 of second polarity) and configured for enabling carriers associated with a polarity different than the polarity of the back contact (118, 146) to be transferred from the second absorbing layer (115) to the first absorbing layer (135) to be collected by the front contact (150, 140) having a polarity different than the polarity of the back contact (118, 146) (The interface layer has a capability of this function; see Figs. 3, 5, P7-P8, P15, and discussion above).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	VAN ROOSMALEN teaches the interface layer is a tunnel junction layer (The fourth electrode layer 138, the recombination layer 120, the first electrode layer 114 functions as a tunnel junction) (see the rejection of claim 1 and Figs. 3, 5).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	VAN ROOSMALEN teaches the second absorbing layer is made of crystalline silicon (P13, the base conductivity layer 115 of the silicon wafer based solar cell 110).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	VAN ROOSMALEN teaches the first polarity corresponds to the p-type polarity having holes as associated carriers and the second polarity corresponds to the n-type polarity having electrons as associated carriers (see the rejection of claim 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over VAN ROOSMALEN (WO 2017105247 A1) as applied to claim 1 above.
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the front and back contacts are passivated contacts”, VAN ROOSMALEN teaches the front and back contacts (see the rejection of claim 1 and Figs. 3, 5), but does not explicitly disclose the claimed “passivated contacts”.  However, VAN ROOSMALEN discloses a carrier selective passivating electrode (P14).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the carrier selective passivation for the front and back contacts in the device of VAN ROOSMALEN, because it provides carrier selective passivation and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726